Allowable Subject Matter
	Claims 1-18 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “plurality of scan lines and a plurality of data lines disposed on the substrate; a plurality of thin film transistors disposed on the substrate, wherein each of the thin film transistors is electrically connected to a corresponding scan line of the plurality of scan lines and a corresponding data line of the plurality of data lines; a plurality of pixel electrodes disposed on the substrate and in the display region, wherein each of the pixel electrodes is electrically connected to a drain of a corresponding thin film transistor of the plurality of thin film transistors; a plurality of touch electrodes and a plurality of touch signal lines disposed on the substrate, wherein each of the touch Signal lines is electrically connected to a corresponding touch electrode of the plurality of touch electrodes; and a plurality of dummy signal lines disposed on the substrate, wherein the plurality of touch electrodes are arranged in i number of touch electrode columns in a first direction and arranged in j number of touch electrode rows in a second direction, the first direction is not parallel to the second direction, the plurality of touch signal lines and the plurality of dummy signal lines are divided into i number of groups in the first direction, each of the i number of groups comprises j number of touch signal lines of the plurality of touch signal lines and k number of dummy signal lines of the plurality of dummy signal lines, and the j number of touch signal lines are disposed between a portion of the k number of dummy signal lines and a remaining portion of the k number of dummy signal lines in each of the i number of 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEJOON AHN/Primary Examiner, Art Unit 2628